MR. JUSTICE BOTTOMLY:
(specially concurring).
I concur in the result reached in the majority opinion for the following reasons:
We have here under consideration a petition for writ of prohibition and upon such petition an alternative writ was issued by this court directing the district court to show cause why an order of the district court dated February 5, 1957, granting a new trial should not be vacated. Return was made, argument had and the matter submitted.
The record discloses that on November 23, 1956, after a jury’s verdict, a judgment of the district court admitting the last will of James Bowman, deceased, was duly filed after contest in the district court of Sanders County.
The judgment was in favor of the executor and against the contestants. Also on November 23, 1956, the contestants served and filed their written notice of intention to move for a new *408trial upon the grounds provided in subdivisions 1, 2, 3, 6 and 7 of section 93-5603, R.C.M. 1947. The notice of intention stated that the motion for new trial would be made upon affidavits to be served and filed and upon the minutes of the court.
There was no affidavit or affidavits filed or served within ten days after the serving and filing of the notice of intention to move for a new trial.
There was no application by contestants for further time and no further time was granted by the court or judge within the ten-day period so limited and prescribed by statute.
R.C.M. 1947, section 93-5605, provides as far as pertinent here, that "If the motion [for a new trial] is to be made upon affidavits, the moving party must, within ten days after serving the notice, * * * file such affidavits with the clerk, and serve a copy thereof upon the adverse party * * *” Emphasis supplied. There was no compliance nor attempted compliance whatever with these mandatory provisions of section 93-5605.
R.C.M. 1947, section 93-5606, as far as pertinent here, provides: “The hearing on the motion for a new trial shall be had within ten days after the notice of motion is filed when the motion is made only on the minutes of the court * * *” Emphasis supplied.
Since no affidavits were filed, the motion for new trial herein , was made only upon the minutes of the court, and the last above-quoted mandatory provisions of section 93-5606 govern. This statute requires that in this matter the hearing on the motion for a new trial be had “within ten days after” November 23, 1956, the date whereon notice of the intended motion was filed. This statutory time expired on December 3, 1956. Any later hearing would be and was wholly without jurisdiction. Here, the hearing on the motion for new trial was not had until January 25, 1957, at which time the district court was wholly without jurisdiction to hear or determine the motion. The hearing came too late. Under the statute and the law the motion for new trial was denied on December 4, 1956, *409by operation of law; the last day on which the motion conld lawfully have been heard being the 3rd day of December, 1956.
This court in State ex rel. Smith v. District Court, 55 Mont. 602, at page 605, 179 Pac. 831, at page 832, speaking through Chief Justice Brantly said: “* * * in this state relief by way of new trial can he granted only in the manner, within the time * * provided in the statute, and that, in the absence of observance by the moving party of the required steps, the court has no power to grant a new trial.” See cases cited therein. Emphasis supplied.
In Sell v. Sell, 58 Mont. 329, 193 Pac. 561, 563, this court found that the affidavit in support of the motion for a new trial was not prepared within the time allowed by law or the order of the court. The court, speaking through Justice Holloway said: “It would defeat the very purpose of the statute to permit the moving party to designate the minutes of the court and affidavits as the moving papers, secure an extension of time for preparation of the affidavits, afterwards abandon them by failing to prepare them within the time allowed, and still insist that the motion should be heard upon the minutes of the court. ’ ’
On the particular question involved in this proceeding, the decision of Sell v. Sell, supra, has been the rule and guide in this state on the application of the particular requirements of the above-quoted parts of sections 93-5605 and 93-5606 for the last thirty-seven years, on which the district courts and the bar of this state have relied as the law herein.
The order of February 5, 1957, is void and of no effect, it should be annulled and set aside and the motion for a new trial denied as the statute requires.
MR. JUSTICE ADAIR, concurs in the foregoing opinion of Mr. Justice Bottomly.